Title: General Orders, 24 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Friday March 24th 1780.
            Parole Felicity—  C. Signs Glory. Gordon.
          
          The officer commanding on the Lines is directed in case of any sudden and serious movement of the enemy in that quarter to caus[e] the Alarm Gun on the heights above Springfield to be fired; This is to be answered by the Alarm Guns in camp upon which the brigades are to form—on their respective parades and wait orders: As it may happen that the Alarm Gun above Springfield may be heard by some of the camp guards whose situation may render them more accessible to the sound, and not by the party with the Alarm-Guns in camp, the officers commanding those guards will send immediate information thereof by a trusty serjeant to the officer stationed at the guns.
        